Appeal from an order of the Supreme Court (Cardona, J.), entered August 12, 1993 in Albany County, which denied defendant Ruth A. Williams’ motion for summary judgment dismissing the complaint against her.
In this personal injury action stemming from a January 6, 1988 motor vehicle accident, Supreme Court denied a motion for summary judgment by defendant Ruth A. Williams on the ground that plaintiff has not suffered a "serious injury” as defined in Insurance Law § 5102 (d). In our view, this ruling *657was correct. The medical evidence indicating objective injury submitted by plaintiff in opposition to the summary judgment motion sufficiently raised questions as to the degree and permanency of his injuries so as to justify the denial of the motion.
Mikoll, J. P., Crew III, White, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.